Appleton, C. J.
This is a bill in equity by the owners of a vessel against the master who had taken her on shares. The prayer is *75that he render an account of her earnings. No discovery is sought for. .
It is provided by E. S., c. 77, § 5, that jurisdiction in equity is conferred on this court between part owners of vessels, but the master is not alleged to be a part owner. The statute therefore does not apply in a case where the master is not a part owner.
When the vessel is let on shares, the master having control, he is to be regarded as the owner for the time being. There is no partnership between him and the owners of the vessel. Thompson v. Snow, 4 Greenl. 265; Cutler v. Winsor, 6 Pick. 335; Winsor v. Cutts, 7 Greenl. 261; Somes v. White, 65 Maine, 543; Bonzey v. Hodgkins, 55 Maine, 98. A bill cannot be maintained against the defendant as a partner.
The plaintiffs may maintain an action of account. Hardy v. Sprowl, 33 Maine, 508; Closson v. Means, 40 Maine, 337; Jarvis v. Noyes, 45 Maine, 106.
The plaintiffs by the contract are to receive a definite share of the earnings of the vessel as compensation for its use instead of a fixed and definite sum. If the sum is definitely fixed an action of assumpsit could be maintained for the sum agreed upon by the parties. When the compensation is a definite proportion of the earnings no reason is perceived why the same form of action may not be adopted to recover the amount due, as in Hall v. Gray, 54 Maine, 230, where, however, the plaintiffs failed in consequence of a release given by one of their number. The ship owners must look to the master for his performance of his part of the. contract, with them. Bridges v. Sprague, 57 Maine, 543.
The plaintiffs have an ample remedy at law. "A bill is demurrable, not only if it show that the plaintiff has a remedy at law, equally sufficient and available, but also if it fail to show that he is without such remedy.” Jones v. Newhall, 115 Mass. 244. Nothing here shows that the rights of the parties cannot be determined at law. No discovery is prayed for. Blood v. Blood, 110 Mass. 547.

Bill dismissed with costs.

Walton, Barrows, Daneorth, Peters and Libbey, JJ., concurred.